517 N.W.2d 631 (1994)
In the Matter of the ESTATE OF Joseph T. VOELLER, Deceased.
Gary HOFFART, Petitioner and Appellant,
v.
David VOELLER, Elizabeth Voeller, Marie Voeller Sutich, Robert S. Voeller, and Audrey S. Matteson, Respondents and Appellees.
Civ. No. 930406.
Supreme Court of North Dakota.
June 15, 1994.
*632 Walter M. Lipp, McClusky, for petitioner and appellant. Appearance by Gary Hoffart.
Michael S. McIntee, McIntee Law Firm, Towner, for respondents and appellees. Appearance by Elizabeth Voeller.
PER CURIAM.
Gary Hoffart appealed from a summary judgment entered in county court denying Hoffart's petition to probate a codicil to the will of Joseph Voeller, entered on a "Motion for Summary Judgment on Petition for Probate of a Codicil," filed by Voeller's children. Distribution of the estate has not been approved; discharge of the personal representative is not final; no Rule 54(b), NDRCivP, certification has been made. The judgment is a partial summary judgment; it is not final, and it is not appealable. Central Power Elec. Co-op v. C-K, Inc., 512 N.W.2d 711 (N.D.1994); Matter of Estate of Starcher, 447 N.W.2d 293 (N.D.1989); Matter of Estate of Erickson, 368 N.W.2d 525 (N.D.1985); Cf. Meyer v. City of Dickinson, 397 N.W.2d 460 (N.D.1986).
The appeal is dismissed.
VANDE WALLE, C.J., and SANDSTROM, NEUMANN, LEVINE and MESCHKE, JJ., concur.